Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Drawings
The objection to the drawings is withdrawn in view of the amendment thereto.

Claim Objections
The objections to the claims are withdrawn in view of the amendments thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James O’Sullivan (65,618) on 9/13/2022.
The application has been amended as follows: 

In Claim 18, “on same side” is changed to read - - on a same side - -

In Claim 21, “liquid-cooled pipe” is changed to read - - liquid-cooling pipe - -

Claim 23 is canceled.

Allowable Subject Matter
Claims 1, 5-6, 8, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 5-6, 8, 13-22, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein the liquid-cooling pipe is arranged within the network equipment power supply and has a first part surface exposed by a first opening in a wall of a housing of the network equipment power supply that is attached to the liquid-cooling pipe, wherein the first opening is formed by removing a portion of the wall of the housing so that the first part surface of the liquid-cooling pipe replaces said portion of the housing”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Seibold as modified by Lee teaches many of the limitations of claim 1 as per pages 4-7 of the final office action dated 5/5/2022, neither Seibold nor Lee nor any other art of record – either alone or in combination – teach or suggest the above-mentioned limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835